Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 20-69 are pending.

Election/Restrictions
Applicant's election without traverse of Group I claims 20-53 in the reply filed on 06/06/2022 is acknowledged. 
Claims 54-69 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.
Claims 20-53 are examined herein on the merits. 
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 27-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 27 recites the limitation "the cap" in the claim.  There is insufficient antecedent basis for this limitation in the claim, since claims 20, 21 in its dependency chain do not recite “cap”.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24, 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 24 contains the trademark/trade name “Opticap XL 4 capsule durapore” membrane; claim 30 contains the trademark/trade name “FluroTec”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name “Opticap XL 4 capsule durapore” is used to identify/describe membrane filter and the trademark/trade name “FluroTec” is used ETFE copolymer and, accordingly, the identification/description is indefinite.
Specification Objections
The use of the terms “Opticap XL 4 capsule durapore”, and “FluroTec”, which are trade name or a mark used in commerce, has been noted in this application. The terms should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1) Claims 20, 21, 33, 34, 35, 37-43, 44 are rejected under 35 U.S.C. 103 as being unpatentable over FDA Prescribing information on label for Akovaz, publ. 2016, pp. 1-8 (hereafter referred to as Akovaz, PTO-1449), in view of CORPHEDRA brochure (PTO-1449).
AKOVAZ (ephedrine sulfate injection) brochure teaches an injection formulation comprising ephedrine sulfate at a concentration of 50 mg/mL in a single-use glass vial (see p. 1, para for indications & usage, dosage & administration, dosage forms & strengths; p. 8, para 16). AKOVAZ (ephedrine sulfate injection) brochure further discloses preparing a 5 mg/mL solution of ephedrine sulfate injection for Bolus Intravenous administration, the method comprising withdrawing 50 mg (1 mL of 50 mg/mL) of ephedrine sulfate and diluting with 9 mL of 5% dextrose or 0.9% sodium chloride i.e teaches combining ephedrine sulfate with 5% dextrose or 0.9% sodium chloride.  See page 2, under 2.3. AKOVAZ teaches that an appropriate dose of the 5 mg/mL solution is withdrawn prior to bolus intraveneous administration/injection i.e teaches premixed product containing 5 mg/mL solution of ephedrine sulfate is withdrawn from a container. See page 2, under 2.3. Akovaz further teaches ephedrine sulfate solution to be sterile, and the pH to be adjusted with NaOH and/or acetic acid to 4.5-7.0 (p. 6, para 11). See page 6, under DESCRIPTION. Akovaz doesn’t teach a preservative is present in the solution, thereby meeting the limitation of instant claim 20. It is taught that AKOVAZ (ephedrine sulfate injection) is used for treatment of hypotension; increase in blood pressure after administration is taught. See page 2, under INDICATIONS AND USAGE; page 8, under CLINICAL STUDIES.
CORPHEDRA brochure discloses a 5 mg/mL solution of ephedrine sulfate injection for Bolus Intravenous administration. CORPHEDRA brochure (ephedrine sulfate injection) brochure teaches preparing a 5 mg/mL solution of ephedrine sulfate injection for Bolus Intravenous administration, the method comprising withdrawing 50 mg (1 mL of 50 mg/mL) of ephedrine sulfate and diluting with 9 mL of 5% dextrose or 0.9% sodium chloride i.e teaches combining ephedrine sulfate with 9 mL of 5% dextrose or 0.9% sodium chloride and placing in a container. See page 2, under 2.3. CORPHEDRA teaches that an appropriate dose of the 5 mg/mL solution is withdrawn prior to bolus intraveneous administration i.e teaches premixed product. CORPHEDRA further teaches ephedrine sulfate solution to be sterile, and the pH to be adjusted with NaOH and/or acetic acid to 4.5-7.0 (p. 6, para 11). See page 6, under DESCRIPTION. CORPHEDRA doesn’t teach a preservative is present in the solution, thereby meeting the limitation of instant claim 20. It is taught that CORPHEDRA (ephedrine sulfate injection) is used for treatment of hypotension. See page 2, under INDICATIONS AND USAGE; page 7, under CLINICAL STUDIES.
It would have been obvious to a person of ordinary skill in the art to adjust the pH level between 4.5 to 7 of the solution comprising 5 mg/mL of ephedrine sulfate, 9 mg/mL of sodium chloride or 5 % dextrose during combining by adding acid and/or a base to achieve the initial pH level and maintain the pH level of the solution during storage at 25 °C and 60% relative humidity or 40 °C and 75% relative humidity. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to adjust the pH level between 4.5 to 7 of the solution comprising 5 mg/mL of ephedrine sulfate, 9 mg/mL of sodium chloride or 5 % dextrose during combining by adding acid and/or a base to achieve the initial pH level and maintain the pH level of the solution during storage at 25 °C and 60% relative humidity or 40 °C and 75% relative humidity because Akovaz teaches ephedrine sulfate solution to be sterile, and the pH to be adjusted with NaOH and/or acetic acid to 4.5-7.0 (p. 6, para 11) (see page 6, under DESCRIPTION); and CORPHEDRA also teaches ephedrine sulfate solution to be sterile, and the pH to be adjusted with NaOH and/or acetic acid to 4.5-7.0 (p. 6, para 11) (see page 6, under DESCRIPTION).
It would have been obvious to a person of ordinary skill in the art to adjust the pH level between 4.5 to 7 of the solution comprising 5 mg/mL of ephedrine sulfate, 9 mg/mL of sodium chloride or 5 % dextrose during storing by adding acid and/or a base to maintain the pH level of the solution during storage for at least 12 months at 25 °C and 60% relative humidity or for at least 6 months at 40 °C and 75% relative humidity. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to adjust the pH level between 4.5 to 7 of the solution comprising 5 mg/mL of ephedrine sulfate, 9 mg/mL of sodium chloride or 5 % dextrose during storing by adding acid and/or a base to maintain the pH level of the solution during storage for at least 12 months at 25 °C and 60% relative humidity or for at least 6 months 40 °C and 75% relative humidity because Akovaz teaches ephedrine sulfate solution to be sterile, and the pH to be adjusted with NaOH and/or acetic acid to 4.5-7.0 (p. 6, para 11) (see page 6, under DESCRIPTION); and CORPHEDRA also teaches ephedrine sulfate solution to be sterile, and the pH to be adjusted with NaOH and/or acetic acid to 4.5-7.0 (p. 6, para 11) (see page 6, under DESCRIPTION).
It would have been obvious to a person of ordinary skill in the art to determine the pH of the composition after the step of maintaining or storing the composition comprising 5 mg/mL of ephedrine sulfate, 9 mg/mL of sodium chloride or 5 % dextrose because Akovaz and CORPHEDRA teaches ephedrine sulfate solution to be sterile, and the pH to be adjusted with NaOH and/or acetic acid to 4.5-7.0.
It would have been obvious to a person of ordinary skill in the art to sterilize the solution before the step of maintaining or storing the composition comprising 5 mg/mL of ephedrine sulfate, 9 mg/mL of sodium chloride or 5 % dextrose because Akovaz and CORPHEDRA teaches ephedrine sulfate solution to be sterile.
As discussed above, the ephedrine sulfate solution taught by Akovaz, CORPHEDRA brochures has the same components, at the same or similar concentration ranges, and a pH range that includes the instantly claimed range, therefore, it would have been prima facie obvious that the composition taught by Akovaz would have had the same characteristics such as endotoxin levels, impurities etc. as the instantly claimed composition, recited in claims 35, 37-43. The combination of references render obvious the composition, the properties are necessarily present or rendered obvious by the prior art. See MPEP 2112.01 where it is stated "Products of identical chemical composition cannot have mutually exclusive properties."
Further, it is pointed out that AKOVAZ, CORPHEDRA brochures renders obvious obtaining a sterile solution of 5 mg/ml of ephedrine sulfate in a container, and the pH to be adjusted with NaOH and/or acetic acid to 4.5-7.0; the composition will have bacterial endotoxin level not more than 7 EU/mg as in instant claim 37; will contain ephedrine level within 5% of initial ephedrine sulfate level as in instant claim 38 and a level of (+)- 1 S,2R-ephedrine not more than 0.5 %” as in claim 39 after maintaining a pH level of the solution during storage at 25°C and 60% relative humidity or after storage at 40°C and 75% relative humidity; will contain a level of total impurities of not more than 0.75% as in claim 40 and will contain a level of any one unknown individual impurity of not more than 0.2% as in claim 41 after maintaining a pH level of the solution during storage at 25°C and 60% relative humidity or after storage at 40°C and 75% relative humidity, since these are properties of the composition. As the ephedrine sulfate solution taught by Akovaz and CORPHEDRA is comprised of the same components, at the same or similar concentrations, and has a pH range that includes the instantly claimed range, the composition taught by Akovaz and CORPHEDRA appears to be the same as or very similar to the instantly claimed composition and will be stable; and the composition will have bacterial endotoxin level not more than 7 EU/mg as in instant claim 37; will contain ephedrine level within 5% of initial ephedrine sulfate level as in instant claim 38 and a level of (+)- 1 S,2R-ephedrine not more than 0.5 %” as in claim 39 after maintaining a pH level of the solution during storage at 25°C and 60% relative humidity or after storage at 40°C and 75% relative humidity; will contain a level of total impurities of not more than 0.75% as in claim 40 and will contain a level of any one unknown individual impurity of not more than 0.2% as in claim 41 after maintaining a pH level of the solution during storage at 25°C and 60% relative humidity or after storage at 40°C and 75% relative humidity, since these are properties of the composition.
Regarding the recitations that the shelf-stable, ready-to-use ephedrine sulfate composition has, after the step of maintaining, “not more than 6,000 particles having a size greater than or equal to 10 µm in size per container” as in claim 42; “not more than 600 particles having a size greater than or equal to 25 µm in size per container” as in claim 43; it is pointed out that AKOVAZ and CORPHEDRA teaches that an appropriate dose of the sterile 5 mg/mL solution is withdrawn prior to bolus intraveneous administration/injection i.e teaches premixed product containing 5 mg/mL solution of ephedrine sulfate is withdrawn and placed in a container. As the ephedrine sulfate solution taught by Akovaz and CORPHEDRA is comprised of the same components, at the same or similar concentrations, and has a pH range that includes the instantly claimed range, the composition taught by Akovaz and CORPHEDRA appears to be the same as or very similar to the instantly claimed composition, and the composition will contain after storage at 25 °C and 60% relative humidity for 12 months or after storage at 40 °C and 75% relative humidity, a particulate matter level of not more than 6,000 particles having a size greater than or equal to 10 µm, a particulate matter level of not more than 600 particles having a size greater than or equal to 25 µm in size per container; since these are properties of the composition.

2) Claims 22-23, 24, 36 are rejected under 35 U.S.C. 103 as being unpatentable over FDA Prescribing information on label for Akovaz, publ. 2016, pp. 1-8 (hereafter referred to as Akovaz, PTO-1449), in view of CORPHEDRA brochure (PTO-1449) as applied to claims 20, 21, 33, 34, 35, 37-43, 44 above, and further in view of Guidance for Industry (September 2004, PTO-1449; abbreviated as GI).
AKOVAZ and CORPHEDRA brochures are applied as discussed above.
AKOVAZ and CORPHEDRA brochure do not teach filtering the solution through a membrane filter before placing into a container.
Guidance for Industry (GI) teaches that a drug product produced by aseptic processing can become contaminated through the use of one or more components such as active ingredients, water and other excipients that are contaminated with microorganisms or endotoxins. It is important to characterize the microbial content (e.g., bioburden, endotoxin) of each component that could be contaminated and establish appropriate acceptance limits. See page 16, under A; page 19. Components, paras 1, 2. GI teaches that containers and closures should be rendered sterile for parenteral drug products. See page 17; page 28, under C. Sterilization of Equipment, Containers, and Closures. GI teaches that filtration is a common method of sterilizing drug product solutions; filters with pore size of 0.2 µm or smaller (0.22 µm and 0.2 µm are considered interchangeable nominal pore size ratings) are used. See page 27-28, under B. Filtration Efficacy.
It would have been obvious to a person of ordinary skill in the art to filter the solution comprising 5 mg/mL of ephedrine sulfate, 9 mg/mL of sodium chloride or 5 % dextrose through a membrane filter with a pore size of 0.22 µm before placing the solution into a container or vial because GI teaches that filtration is common method of sterilizing drug product solutions; filters with pore size of 0.2 µm or smaller (0.22 µm and 0.2 µm are considered interchangeable nominal pore size ratings) are used. One of ordinary skill in the art would be motivated to employ membrane filter with a pore size 0.22 µm with reasonable expectation of success of obtaining sterile solution. 
Further, it would have been obvious to a person of ordinary skill in the art to employ membrane filter such as Opticap XL 4 capsule durapore with a pore size 0.22 µm because GI teaches that filtration is a common method of sterilizing drug product solutions, and membrane filters with pore size of 0.2 µm or smaller are used for filtration; and Opticap XL 4 capsule durapore membrane filters are known to be employed for filtration. One of ordinary skill in the art would be motivated to employ membrane filter Opticap XL 4 capsule durapore with a pore size 0.22 µm with reasonable expectation of success of obtaining sterile solution. Note: Opticap XL 4 capsule durapore membrane filters are known and available from Millipore Sigma.
It would have been obvious to a person of ordinary skill in the art to determine bacterial endotoxin level of the solution comprising 5 mg/mL of ephedrine sulfate, 9 mg/mL of sodium chloride or 5 % dextrose before placing the solution into a container or vial because GI teaches that it is important to characterize the microbial content (e.g., bioburden, endotoxin) of each component that could be contaminated and establish appropriate acceptance limits.


3) Claims 25, 26, 27-29, 30, 31, 32 are rejected under 35 U.S.C. 103 as being unpatentable over FDA Prescribing information on label for Akovaz, publ. 2016, pp. 1-8 (hereafter referred to as Akovaz, PTO-1449), in view of CORPHEDRA brochure (PTO-1449) as applied to claims 20, 21, 33, 34, 35, 37-43, 44 above, and further in view of Sacha et al. (Pharmaceutical Development and Technology, 2010; 15(1), pages 6-34, PTO-1449).
AKOVAZ and CORPHEDRA brochure are applied as discussed above.
AKOVAZ and CORPHEDRA brochure do not explicitly teach depyrogenizing the container or vial before the step of placing.
AKOVAZ and CORPHEDRA brochure do not explicitly teach capping the container with a cap after the step of placing the solution into a container as in instant claim 26; wherein the cap includes an inert coating such as fluoropolymer film as in instant claims 27-30; wherein the fluoropolymer film is an ethylene-tetrafluoroethylene (ETFE) copolymer FluorTec.
AKOVAZ and CORPHEDRA brochure do not explicitly teach capping the container with a cap comprising chlorobutyl rubber after the step of placing as in instant claim 31. 
AKOVAZ and CORPHEDRA brochure do not explicitly teach capping the container with a flip-off cap after the step of placing as in instant claim 32. 
Sacha et al. teaches that the most common packaging for liquid injectables is the glass vial or containers; and glass vials or containers are sterilized. See page 7-page 8. Sacha et al. teaches that in the injectable drug product, rubber is used for many applications such as closures for vials and bottles. See page 14, right hand column, para 2. The base material for rubber can be synthetic rubbers such as neoprene (poly-2-chloro-1,3-butadine). See page 17, right hand column, under Elastomers. Rubber stoppers or closures are cleaned and depyrogenated. See page 18, right hand column, under Cleansing and sterilization. Sacha also teaches that stopper containing a coating of copolymer film of tetrafluoroethylene (ETFE) and ethylene (Daikyo Flurotec® closures) have advantages for example decreases particulate matter levels, reduces potential for formulation adsorption and absorption etc. See page 20.
It would have been obvious to a person of ordinary skill in the art to sterilize the container or glass vial before placing the solution comprising 5 mg/mL of ephedrine sulfate, 9 mg/mL of sodium chloride or 5 % dextrose because Sacha et al. teaches that the most common packaging for liquid injectables is the glass vial or containers; and glass vials or containers are sterilized. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to cap or stopper the vial or container with a stopper containing a coating of copolymer film of tetrafluoroethylene (ETFE) and ethylene (Daikyo Flurotec® closures) after placing the solution comprising ephedrine sulfate. One of ordinary skill in the art would have been motivated to cap or stopper the vial or container with stopper containing a coating of copolymer film of tetrafluoroethylene (ETFE) and ethylene (Daikyo Flurotec® closures, see Figure 14; these closures or stopper meet flip-off cap as in instant claim 32) after placing the solution comprising ephedrine sulfate because Sacha et al. teaches that in the injectable drug product, rubber is used for many applications such as closures for vials and bottles; Sacha teaches that stopper containing a coating of copolymer film of tetrafluoroethylene (ETFE) and ethylene (Daikyo Flurotec® closures) has advantages for example decreases particulate matter levels, reduces potential for formulation adsorption and absorption etc., see page 20.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to cap or stopper the vial or container with stopper or cap containing chlorobutyl rubber after placing the solution comprising ephedrine sulfate. One of ordinary skill in the art would have been motivated to cap or stopper the vial or container with stopper or cap containing chlorobutyl rubber after placing the solution comprising ephedrine sulfate because Sacha et al. teaches that in the injectable drug product, rubber is used for many applications such as closures for vials and bottles; Sacha teaches that the base material for rubber can be synthetic rubbers such as neoprene (poly-2-chloro-1,3-butadine).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to cap or stopper the vial or container with a flip-off cap after placing the solution comprising ephedrine sulfate. One of ordinary skill in the art would have been motivated to cap or stopper the vial or container with flip-off cap after placing the solution comprising ephedrine sulfate because flip-off caps are well known for stoppering containers comprising drug solutions. Note: Genuine West Pharmaceutical FLIP OFF Vial Seals are available.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
1) Claims 20-53 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-34 of copending Application No. 17/738,557 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

2) Claims 20, 22-25, 35, 36, 37-43, 44, 45-53 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 21-40 of US Application No. 17/381,770, and further in view of Guidance for Industry (September 2004, PTO-1449; abbreviated as GI). Although the claims at issue are not identical, they are obvious over each other because the present invention is drawn to a method of making a ready-to-use composition comprising a container containing a sterilized composition comprising 5 mg/mL ephedrine sulfate, 9 mg/mL sodium chloride or 5% dextrose, no preservative and water; and having an initial pH level of 4.5 to 7. The claims of '770 are drawn to a ready-to-use composition comprising a packaged syringe containing a sterilized composition comprising 5 mg/mL ephedrine sulfate, 9 mg/mL sodium chloride, no preservative, and water; and having an initial pH level of 4.5 to 7; ‘770 also teaches method of making the ready-to-use composition as in instant claims. It would have been obvious to make ready-to-use composition as in instant claims because ‘770 also teaches instant ready-to-use composition, and method of making the ready-to-use composition as in instant claims. 
Guidance for Industry (GI) teaches that a drug product produced by aseptic processing can become contaminated through the use of one or more components such as active ingredients, water and other excipients that are contaminated with microorganisms or endotoxins. It is important to characterize the microbial content (e.g., bioburden, endotoxin) of each component that could be contaminated and establish appropriate acceptance limits. See page 16, under A; page 19. Components, paras 1, 2. GI teaches that containers and closures should be rendered sterile for parenteral drug products. See page 17; page 28, under C. Sterilization of Equipment, Containers, and Closures. GI teaches that filtration is a common method of sterilizing drug product solutions; filters with pore size of 0.2 µm or smaller (0.22 µm and 0.2 µm are considered interchangeable nominal pore size ratings) are used. See page 27-28, under B. Filtration Efficacy.
It would have been obvious to a person of ordinary skill in the art to filter the solution comprising 5 mg/mL of ephedrine sulfate, 9 mg/mL of sodium chloride or 5 % dextrose through a membrane filter with a pore size of 0.22 µm before placing the solution into a syringe (container) because GI teaches that filtration is common method of sterilizing drug product solutions; filters with pore size of 0.2 µm or smaller (0.22 µm and 0.2 µm are considered interchangeable nominal pore size ratings) are used. 
Further, it would have been obvious to a person of ordinary skill in the art to employ membrane filter such as Opticap XL 4 capsule durapore with a pore size 0.22 µm because GI teaches that filtration is a common method of sterilizing drug product solutions, and membrane filters with pore size of 0.2 µm or smaller are used for filtration; and Opticap XL 4 capsule durapore membrane filters are known. One of ordinary skill in the art would be motivated to employ membrane filter Opticap XL 4 capsule durapore with a pore size 0.22 µm with reasonable expectation of success of obtaining sterile solution. Note: Opticap XL 4 capsule durapore membrane filters are known and available from Millipore Sigma.
It would have been obvious to a person of ordinary skill in the art to determine bacterial endotoxin level of the solution comprising 5 mg/mL of ephedrine sulfate, 9 mg/mL of sodium chloride or 5 % dextrose before placing the solution into a syringe (container) because GI teaches that it is important to characterize the microbial content (e.g., bioburden, endotoxin) of each component that could be contaminated and establish appropriate acceptance limits.
It would have been obvious to a person of ordinary skill in the art to sterilize the container or syringe before placing the solution comprising 5 mg/mL of ephedrine sulfate, 9 mg/mL of sodium chloride or 5 % dextrose because GI teaches that containers and closures should be rendered sterile for parenteral drug products.
It would have been obvious to a person of ordinary skill in the art to place not more than 20 ml of the filtered solution into the container or syringe. One of ordinary skill in the art would have been motivated to place not more than 20 ml of the filtered solution into the syringe (container) with expectation of success of employing the composition in the desired amount/volume for treating hypotension; and depending on the capacity of the syringe.
Further, as discussed above, the ephedrine sulfate solution taught by ‘770 has the same components, at the same or similar concentration ranges, and a pH range that includes the instantly claimed range, therefore, it would have been prima facie obvious that the composition taught by ‘770 would have had the same characteristics such as endotoxin levels, impurities etc. as the instantly claimed composition, recited in claims 35, 37-43, and 46-52. ‘770 render obvious the composition, the properties are necessarily present or rendered obvious.
This is a provisional nonstatutory double patenting rejection.

3) Claims 20-22, 23, 24, 25, 26, 27-32, 33, 34, 35, 36, 37-43, 44, 45-53 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-14 of US Patent No. 11,090,278, in view of Guidance for Industry (September 2004, PTO-1449; abbreviated as GI), and further in view of Sacha et al. (Pharmaceutical Development and Technology, 2010; 15(1), pages 6-34, PTO-1449).
Although the claims at issue are not identical, they are obvious over each other because the present invention is drawn to a method of making a ready-to-use composition comprising a container containing a sterilized composition comprising 5 mg/mL ephedrine sulfate, 9 mg/mL sodium chloride or 5% dextrose, no preservative and water; and having an initial pH level of 4.5 to 7. The claims of '278 are drawn to a method of administering the ready-to-use composition comprising a sterilized composition comprising 5 mg/mL ephedrine sulfate, 9 mg/mL sodium chloride by drawing into a syringe and injecting the composition; ‘278 also teaches method of making the ready-to-use composition as in instant claims and placing in glass vials. It would have been obvious to make ready-to-use composition as in instant claims because ‘278 teaches instant ready-to-use composition, and method of making the ready-to-use composition comprising a sterilized composition comprising 5 mg/mL ephedrine sulfate, 9 mg/mL sodium chloride and placing in sterilized glass vials as in instant claims. 
It would have been obvious to place not more than 20 ml of the filtered ready-to-use solution comprising 5 mg/mL ephedrine sulfate, 9 mg/mL sodium chloride into the glass vials. One of ordinary skill in the art would have been motivated to place not more than 20 ml of the filtered solution into the glass vials (container) with expectation of success of employing the composition in the desired amount/volume for treating hypotension; and depending on the capacity of the vial or container.
Further, it would have been obvious to a person of ordinary skill in the art to employ membrane filter such as Opticap XL 4 capsule durapore with a pore size 0.22 µm to filter the solution because GI teaches that filtration is a common method of sterilizing drug product solutions, and membrane filters with pore size of 0.2 µm or smaller are used for filtration; and Opticap XL 4 capsule durapore membrane filters are known. One of ordinary skill in the art would be motivated to employ membrane filter Opticap XL 4 capsule durapore with a pore size 0.22 µm with reasonable expectation of success of obtaining sterile solution. Note: Opticap XL 4 capsule durapore membrane filters are known and available from Millipore Sigma.
It would have been obvious to a person of ordinary skill in the art to determine bacterial endotoxin level of the solution comprising 5 mg/mL of ephedrine sulfate, 9 mg/mL of sodium chloride or 5 % dextrose before placing the solution into a container or vial because GI teaches that it is important to characterize the microbial content (e.g., bioburden, endotoxin) of each component that could be contaminated and establish appropriate acceptance limits.
‘278 do not explicitly teach capping the container with a coated rubber stopper wherein the stopper includes an inert coating such as fluoropolymer film as in instant claims 27-30; wherein the fluoropolymer film is an ethylene-tetrafluoroethylene (ETFE) copolymer FluorTec.
‘278 do not explicitly teach capping the vial with a stopper comprising chlorobutyl rubber after the step of placing as in instant claim 31. 
‘278 do not explicitly teach capping the container with a flip-off cap after the step of placing as in instant claim 32. 
Sacha et al. teaches that the most common packaging for liquid injectables is the glass vial or containers; and glass vials or containers are sterilized. See page 7-page 8. Sacha et al. teaches that in the injectable drug product, rubber is used for many applications such as closures for vials and bottles. See page 14, right hand column, para 2. The base material for rubber can be synthetic rubbers such as neoprene (poly-2-chloro-1,3-butadine). See page 17, right hand column, under Elastomers. Rubber stoppers or closures are cleaned and depyrogenated. See page 18, right hand column, under Cleansing and sterilization. Sacha also teaches that stopper containing a coating of copolymer film of tetrafluoroethylene (ETFE) and ethylene (Daikyo Flurotec® closures) have advantages for example decreases particulate matter levels, reduces potential for formulation adsorption and absorption etc. See page 20.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to cap or stopper the vial or container with stopper containing a coating of copolymer film of tetrafluoroethylene (ETFE) and ethylene (Daikyo Flurotec® closures) after placing the solution comprising ephedrine sulfate. One of ordinary skill in the art would have been motivated to cap or stopper the vial or container with stopper containing a coating of copolymer film of tetrafluoroethylene (ETFE) and ethylene (Daikyo Flurotec® closures, see Figure 14; these closures or stopper also meet flip-off cap as in instant claim 32) after placing the solution comprising ephedrine sulfate because Sacha et al. teaches that in the injectable drug product, rubber is used for many applications such as closures for vials and bottles; Sacha teaches that stopper containing a coating of copolymer film of tetrafluoroethylene (ETFE) and ethylene (Daikyo Flurotec® closures) have advantages for example decreases particulate matter levels, reduces potential for formulation adsorption and absorption etc., see page 20.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to cap or stopper the vial or container with stopper or cap containing chlorobutyl rubber after placing the solution comprising ephedrine sulfate. One of ordinary skill in the art would have been motivated to cap or stopper the vial or container with stopper or cap containing chlorobutyl rubber after placing the solution comprising ephedrine sulfate because Sacha et al. teaches that in the injectable drug product, rubber is used for many applications such as closures for vials and bottles; Sacha teaches that the base material for rubber can be synthetic rubbers such as neoprene (poly-2-chloro-1,3-butadine).
Further, as discussed above, the ephedrine sulfate solution taught by ‘278 has the same components, at the same or similar concentration ranges, and a pH range that includes the instantly claimed range, therefore, it would have been prima facie obvious that the composition taught by ‘278 would have had the same characteristics such as endotoxin levels, impurities etc. as the instantly claimed composition, recited in claims 37-43, and 46-52. ‘278 render obvious the composition, the properties are necessarily present or rendered obvious.

	
4) Claims 20-22, 23, 24, 25, 26, 27-32, 33, 34, 35, 36, 37-43, 44, 45-53 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims of US Patent No. 11,241,400 (US Application No. 17/465,697), in view of Guidance for Industry (September 2004, PTO-1449; abbreviated as GI), and further in view of further in view of Sacha et al. (Pharmaceutical Development and Technology, 2010; 15(1), pages 6-34, PTO-1449).
Although the claims at issue are not identical, they are obvious over each other because the present invention is drawn to a method of making a ready-to-use composition comprising a container containing a sterilized composition comprising 5 mg/mL ephedrine sulfate, 9 mg/mL sodium chloride or 5% dextrose, no preservative and water; and having an initial pH level of 4.5 to 7. The claims of '400 are drawn to a method of administering the ready-to-use composition comprising a sterilized composition comprising 5 mg/mL ephedrine sulfate, 9 mg/mL sodium chloride by drawing into a syringe and injecting the composition; ‘400 also teaches method of making the ready-to-use composition as in instant claims and placing in glass vials. It would have been obvious to make ready-to-use composition as in instant claims because ‘400 teaches instant ready-to-use composition, and method of making the ready-to-use composition comprising a sterilized composition comprising 5 mg/mL ephedrine sulfate, 9 mg/mL sodium chloride and placing in sterilized glass vials as in instant claims. 
It would have been obvious to place not more than 20 ml of the filtered ready-to-use solution comprising 5 mg/mL ephedrine sulfate, 9 mg/mL sodium chloride into the glass vials. One of ordinary skill in the art would have been motivated to place not more than 20 ml of the filtered solution into the glass vials (container) with expectation of success of employing the composition in the desired amount/volume for treating hypotension; with expectation of employing vial with desired capacity.
Further, it would have been obvious to a person of ordinary skill in the art to employ membrane filter such as Opticap XL 4 capsule durapore with a pore size 0.22 µm to filter the solution because GI teaches that filtration is a common method of sterilizing drug product solutions, and membrane filters with pore size of 0.2 µm or smaller are used for filtration; and Opticap XL 4 capsule durapore membrane filters are known. One of ordinary skill in the art would be motivated to employ membrane filter Opticap XL 4 capsule durapore with a pore size 0.22 µm with reasonable expectation of success of obtaining sterile solution. Note: Opticap XL 4 capsule durapore membrane filters are known and available from Millipore Sigma.
It would have been obvious to a person of ordinary skill in the art to determine bacterial endotoxin level of the solution comprising 5 mg/mL of ephedrine sulfate, 9 mg/mL of sodium chloride or 5 % dextrose before placing the solution into a container or vial because GI teaches that it is important to characterize the microbial content (e.g., bioburden, endotoxin) of each component that could be contaminated and establish appropriate acceptance limits.
‘400 do not explicitly teach capping the container with a coated rubber stopper wherein the stopper includes an inert coating such as fluoropolymer film as in instant claims 27-30; wherein the fluoropolymer film is an ethylene-tetrafluoroethylene (ETFE) copolymer FluorTec.
‘400 do not explicitly teach capping the vial with a stopper comprising chlorobutyl rubber after the step of placing as in instant claim 31. 
‘400 do not explicitly teach capping the container with a flip-off cap after the step of placing as in instant claim 32. 
Sacha et al. teaches that the most common packaging for liquid injectables is the glass vial or containers; and glass vials or containers are sterilized. See page 7-page 8. Sacha et al. teaches that in the injectable drug product, rubber is used for many applications such as closures for vials and bottles. See page 14, right hand column, para 2. The base material for rubber can be synthetic rubbers such as neoprene (poly-2-chloro-1,3-butadine). See page 17, right hand column, under Elastomers. Rubber stoppers or closures are cleaned and depyrogenated. See page 18, right hand column, under Cleansing and sterilization. Sacha also teaches that stopper containing a coating of copolymer film of tetrafluoroethylene (ETFE) and ethylene (Daikyo Flurotec® closures) have advantages for example decreases particulate matter levels, reduces potential for formulation adsorption and absorption etc. See page 20.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to cap or stopper the vial or container with stopper containing a coating of copolymer film of tetrafluoroethylene (ETFE) and ethylene (Daikyo Flurotec® closures) after placing the solution comprising ephedrine sulfate. One of ordinary skill in the art would have been motivated to cap or stopper the vial or container with stopper containing a coating of copolymer film of tetrafluoroethylene (ETFE) and ethylene (Daikyo Flurotec® closures, see Figure 14; these closures or stopper also meet flip-off cap as in instant claim 32) after placing the solution comprising ephedrine sulfate because Sacha et al. teaches that in the injectable drug product, rubber is used for many applications such as closures for vials and bottles; Sacha teaches that stopper containing a coating of copolymer film of tetrafluoroethylene (ETFE) and ethylene (Daikyo Flurotec® closures) have advantages for example decreases particulate matter levels, reduces potential for formulation adsorption and absorption etc., see page 20.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to cap or stopper the vial or container with stopper or cap containing chlorobutyl rubber after placing the solution comprising ephedrine sulfate. One of ordinary skill in the art would have been motivated to cap or stopper the vial or container with stopper or cap containing chlorobutyl rubber after placing the solution comprising ephedrine sulfate because Sacha et al. teaches that in the injectable drug product, rubber is used for many applications such as closures for vials and bottles; Sacha teaches that the base material for rubber can be synthetic rubbers such as neoprene (poly-2-chloro-1,3-butadine).
Further, as discussed above, the ephedrine sulfate solution taught by ‘400 has the same components, at the same or similar concentration ranges, and a pH range that includes the instantly claimed range, therefore, it would have been prima facie obvious that the composition taught by ‘400 would have had the same characteristics such as endotoxin levels, impurities etc. as the instantly claimed composition, recited in claims 37-43, and 46-52. ‘278 render obvious the composition, the properties are necessarily present or rendered obvious.


Prior Art Made of Record:
US "20050021092"…para [0279]-[280], ephedrine sulfate;
US 20090024095 A1; Syringe Designed to Be Pre-Filled Then Sterilized by Steam Autoclaving. 

 
.
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shobha Kantamneni, Ph.D whose telephone number is 571-272-2930.  The examiner can normally be reached on Monday-Friday, 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kortney Klinkel, Ph.D can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/SHOBHA KANTAMNENI/Primary Examiner, Art Unit 1627